Citation Nr: 1735044	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  13-26 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1. Entitlement to an initial disability rating in excess of 30 percent for anxiety disorder not otherwise specified (NOS) with posttraumatic stress disorder (PTSD) symptoms.

 2. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Spector, Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to September 1982 and from July 1986 to August 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  In that decision, the RO granted service connection for an anxiety disorder NOS with PTSD symptoms and assigned a 30 percent disability rating, effective December 30, 2011.

In June 2016, the Board remanded the issues on appeal to the Agency of Original Jurisdiction (AOJ) to be scheduled for a hearing.  

In March 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the record.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was most recently provided a VA examination for his anxiety disorder in July 2012.  Thereafter, the Veteran has alleged that his anxiety disorder has increased in severity since that time.  Specifically, at the March 2017 hearing, the Veteran reported various symptomatology, suggesting a possible worsening.  When a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Therefore, a more recent examination is needed to ascertain the current severity and manifestations of this disability.

With respect to the Veteran's TDIU claim, the Board notes that service connection currently is only in effect for an anxiety disorder.  Because adjudication of the Veteran's increased rating claim for an anxiety disorder on appeal being remanded could impact adjudication of his TDIU claim, these claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  

Lastly, at the March 2017 hearing, the Veteran reported that he had applied for a vocational rehabilitation program.  Additionally, a December 2014 Social Security Administration (SSA) letter states that the Veteran is receiving or has applied for Social Security and/or Supplemental Security Income Disability Benefits, and the disabilities alleged includes PTSD and anxiety.  It is unclear from this letter if the Veteran is in receipt of SSA disability compensation.  As these records do not appear to be in the claims file, efforts should be made to obtain them on remand.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain a copy of any decision to grant or deny SSA benefits to the Veteran and the records upon which that decision was based and associate them with the claims file.  If the search for such records has negative results, the claims file must be properly documented as to the unavailability of those records.

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for an anxiety disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding VA medical records.

3.  The AOJ should obtain the Veteran's vocational rehabilitation file and associate it with his claims file.

4.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected anxiety disorder NOS with PTSD symptoms.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology. If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for evaluating the Veteran's anxiety disorder.  The findings of the examiner should address the level of social and occupational impairment attributable to the service-connected disability.   

The examiner should elicit and set forth the pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and industrial capacity.  Additionally, the examiner should indicate if there is any form of employment that the Veteran could perform, and if so, what type.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1 (2016), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  The AOJ should review the examination report to ensure that it is in compliance with this remand.  If the report is deficient in any manner, the AOJ should implement corrective procedures. 

6.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  

7.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




